DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 August 2022 has been entered.
 
Response to Amendment
The amendment filed 05 August 2022 has been entered.  
Claims 1-22 remain pending in the application, wherein claims 1-7 and 16 have been amended, claims 21-22 are new, claims 14-15 and 20 have been canceled, and claims 7-13, 16-19, and 21 are withdrawn.  No new matter has been introduced by these amendments.

Response to Affidavit 
The affidavit under 37 CFR 1.132 filed 05 August 2022 is insufficient to overcome the rejection of claims 1-6 and 14 under 35 U.S.C. 103 based upon the teachings of Weyhmueller and of Kuroda as set forth in the last Office action because: the evidence regarding a criticality of the presence of bismuth is not commensurate in scope with the claims.  The evidence regarding crack resistance as measured is for specific examples where the amount of Bi is 0.9%, 1.1%, or 1.3% (Table 1 of the instant specification and Applicant’s affidavit refers to results in Table 1).  However, claim 1 does not specify an amount of Bi and claim 2 recites the amount of bismuth is up to or equal to 40 at%, which is far outside the scope of the evidence provided in Table 1.  As such, the argued criticality is not commensurate in scope with the claims.  See MPEP § 716.02(d).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weyhmueller et al. (US PGPub. No. 2016/0177462, previously cited) in view of Kuroda et al. (JP 2013-249514, previously cited).
Claim 1: Weyhmueller teaches electrolytic deposition of silver-palladium alloys that also include tellurium and/or selenium (paragraph 0001).  A particularly preferred composition of the deposited alloy is 90 wt% silver (i.e. predominantly containing silver), 7-8% palladium, and 2-3% tellurium and/or selenium (paragraph 0020), with the use of tellurium being generally preferred over selenium (paragraph 0025).  The amount of tellurium overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  However, Weyhmueller does not teach the addition of Bi.
In a related field of endeavor, Kuroda teaches a silver plating solution (paragraph 0010) to obtain a silver plating film (paragraph 0015) by electroplating (i.e. the film is electrolytically deposited) (paragraph 0029).  Kuroda teaches that the silver plating solution should contain at least one kind of Pd, Te, Bi, Ga, Ge, In, Co, Cu, Sn, Sb, Au, etc. (paragraph 0013) (i.e. the teaching of at least one kind renders as obvious to one of ordinary skill in the art that the silver plating solution may contain any combination of these elements including the combination of Pd, Te, and Bi and optionally In) because a little of these elements may fit into the gap between the electrocrystallization particles of a silver plating coat (i.e. when these elements are included in the silver plating solution, they become part of the silver plating film) and particle aggregation due to thermal history hardly occurs (paragraph 0014).  
As Weyhmueller and Kuroda both teach electrolytically deposited silver alloys, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the silver-palladium-tellurium alloy of Weyhmueller to include Bi and/or one of the other listed elements because these are considered to be conventionally known additives for electrolytically deposited silver alloys, and one would have had a reasonable expectation of success.  Furthermore, the Kuroda-modified silver-palladium-tellurium alloy of Weyhmueller would contain bismuth and therefore is considered to the instantly claimed property of resistance to cracking that is conferred by the presence of bismuth and would be evidenced by the claimed heat treatment because the claim recites that this property is conferred by the presence of bismuth and a material and its properties are inseparable.  See MPEP § 2112.01.
Claim 2: Kuroda teaches the elements of at least one kind of Pd, Te, Bi, Ga, Ge, In, Co, Cu, Sn, Sb, Au, etc. to be added to the plating bath as a soluble compound at a concentration of 5 mg/L to 10 g/L (paragraph 0026) and silver cyanide complex to be added at a concentration of 20-250 g/L (paragraph 0025).  Using bismuth chloride (mentioned as one of the possible compounds in Kuroda, paragraph 0026; i.e. BiCl3 having a molar weight of about 315.34 g/mol) as the Bi-containing compound, the concentration of 5 mg/L to 10 g/L corresponds to about 1.6x10-5 mol/L to about 3.2x10-2 mol/L.  Silver cyanide (i.e. AgCN having a molar weight of about 133.89 g/mol) at concentration of 20-250 g/L corresponds to about 0.15-1.9 mol/L.  A rough estimate of the at% (i.e. based on moles) of Bi in a silver plating layer (i.e. containing BiCl3 and AgCN at these concentrations) is approximately 0.00084-17.8% (determined as a ratio of the molar concentration of Bi to the total molar concentration), and including Pd and Te would reduce the at% of Bi since additional elements would contribute to the estimated total.  This range (i.e. approximately 0.00084-17.8 at%) overlaps the claimed range.  See MPEP § 2144.05.
Claim 3: Weyhmueller teaches that the amount of silver should be 50-99 wt% (paragraph 0020), and this amount overlaps the claimed range.  See MPEP § 2144.05.
Claim 4: Weyhmueller teaches an amount of palladium of less than 30 wt% provides corrosion resistance (paragraph 0020), and this amount overlaps the claimed range.  See MPEP § 2144.05.
Claim 5: Weyhmueller teaches an amount of tellurium or selenium (i.e. tellurium is preferred; paragraph 0025) to be less than 10% (paragraph 0020), which overlaps the claimed range.  See MPEP § 2144.05.
Claim 6: The alloy of Kuroda-modified Weyhmueller is substantially identical to the claimed alloy.  Furthermore, Weyhmueller teaches a substantially identical method of depositing the silver alloy, with the constituents being in dissolved form (i.e. soluble salts) (paragraph 0012), as outlined in the examiner’s table below (i.e. all ranges overlap.  See MPEP 2144.05).  As such, the silver alloy of Kuroda-modified Weyhmueller is considered to have the claimed hardness because substantially identical materials made in a substantially identical manner have the same properties or functions, absent an objective showing.  See MPEP § 2112.01.


Instant Specification
Weyhmueller
Ag compound
0.01-2.5 mol/l (p. 5-6)
0.01-2.5 mol/l (paragraph 0013)
Pd compound
0.001-0.75 mol/l (p. 6)
0.002-0.75 mol/l (paragraph 0014)
Te compound
0.05-80 mmol/l (p. 6)
0.075-80 mmol/l (paragraph 0015)
Complexing agent
Amino acids (p. 6) at least one selected from: alanine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, lysine, leucine, methionine, phenylalanine, phenylglycine, proline, serine, tyrosine, valine (p. 4) 
Urea and/or amino acid (paragraph 0021) selected from: alanine, aspartic acid, cysteine, glutamine, glutamic acid, glycine, lysine, leucine, methionine, phenylalanine, phenylglycine, proline, serine, tyrosine, valine (paragraphs 0016-0017)
pH
<2 with sulfonic acid at 0.25-4.75 mol/l (p. 4)
<2 with sulfonic acid at 0.25-4.75 mol/l (paragraph 0026) 
Deposition temperature
30-90 °C (p. 5)
45-60 °C (paragraph 0028)
Current density
0.1-100 A/dm2 (p. 5)
0.5-100 A/dm2 (paragraph 0029)



Claim 22: Claim 22 recites the same structural limitations as in instant claim 1, outlined above, and further specifies that the alloy layer is made by the recited method (lines 6-17 of claim 22).  However, the limitations pertaining to the method of depositing the silver palladium alloy layer is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed electrolytically deposited silver palladium alloy layer.  See MPEP § 2113.  Furthermore, the method disclosed by Weyhmueller (outlined above regarding claim 6) modified with the addition of bismuth chloride as taught by Kuroda (outlined above regarding claim 2) include all the limitations of the claimed process.  It is noted that Weyhmueller discloses the tellurium as having an oxidation state of +4 or +6 (paragraph 0025).  

Response to Arguments
The amendments to claim 6 have overcome the indefiniteness previously set forth in the Final Office Action mailed 10 May 2022.  The rejection of claim 6 under 35 U.S.C. 112(b) has been withdrawn.  
Applicant’s arguments, see p. 6-7, filed 05 August 2022, and Applicant’s Affidavit under 37 CFR 1.132 with respect to the crack resistance have been fully considered but are not persuasive for the following reasons: 
Applicant argues, see p. 6-7 of remarks and p. 1 of the affidavit, that crack resistance is conferred by the presence of bismuth and is evidenced by heat treatment at 180°C for 120 minutes.  The evidence regarding crack resistance as measured is for specific examples where the amount of Bi is 0.9%, 1.1%, or 1.3% (Table 1 of the instant specification and Applicant’s affidavit refers to results in Table 1).  However, claim 1 does not specify an amount of Bi and claim 2 recites the amount of bismuth is up to or equal to 40 at%, which is far outside the scope of the evidence provided in Table 1.  As such, the argued criticality is not commensurate in scope with the claims.  See MPEP § 716.02(d).  
Applicant argues, see p. 7, that the resistance to cracking is independent of whether or not the deposited layer is exposed to the heat treatment.  However, no evidence is provided to support this statement.  Argument alone is not the kind of factual evidence required to rebut a prima facie case of obviousness.  See MPEP § 2145(I).
Applicant’s arguments, see p. 7-9, filed 05 August 2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered but are not persuasive for the following reasons: 
Applicant argues, see p. 7-9, that the presence of bismuth is critical to crack resistance.  However, the objective evidence of criticality is only for specific examples where the amount of Bi is 0.9%, 1.1%, or 1.3% (Table 1 of the instant specification and Applicant’s affidavit refers to results in Table 1).  Claim 1 does not specify an amount of Bi and claim 2 recites the amount of bismuth is up to or equal to 40 at%, which is far outside the scope of the evidence provided in Table 1.  As such, the argued criticality is not commensurate in scope with the claims.  See MPEP § 716.02(d).  The specific examples in Table 1 of the instant application also only include where the amount of Te is 2.4%, 3.0%, or 3.1%, whereas claim 1 recites an amount of tellurium up to or equal to 20 at%, which is far outside the scope of the evidence provided in Table 1.  It is noted that Applicant may support an argument of criticality by amending the independent claim(s) to positively recite relevant amounts of the elements required to be included in the claimed electrolytically deposited silver palladium alloy layer. 
Applicant argues, see p. 8-9, that the teachings of Kuroda does not necessarily lead one of ordinary skill in the art to select the combination of silver with palladium, tellurium, and bismuth.  However, arguing that other combinations are possible is considered speculation and is not the kind of factual evidence required to rebut the prima facie case of obviousness set forth above.  See MPEP § 2145(I).
Applicant argues, see p. 9, that neither Weyhmueller nor Kuroda teach including bismuth to solve the problem of electrolytically deposited silver-palladium alloy layers that contain tellurium.  However, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known (or obvious) invention, absent an objective showing of criticality.  See MPEP § 2145(II).  
In the interest of advancing prosecution, if the examined claims (i.e. claims 1-6 and 22 as of the writing of this Office Action) become allowable, Applicant is reminded that for withdrawn claims to be rejoined as requested, see p. 9-10 of remarks, the independent withdrawn claims will need to be amended to recite all the limitations of allowable claims.  It is additionally noted that withdrawn claim 21 appears to be a duplicate of withdrawn claim 16 because the only difference as written is that claim 16 recites how the resistance to cracking is defined whereas claim 21 includes this limitation by reference to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784